Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
2.	Applicant’s arguments in light of the amendments, filed 01/25/2022 have been fully considered but they are not persuasive.
On pages 6 of the Remarks, the applicant argues that McMurtry fails to disclose “In particular, the Examiner has alleged that the gantry 6 is the claimed guiding arm and that the axis of rotation “B” is coaxial with the first axis of rotation. (Office Action at page 7). The “first” axis of rotation, however, is required to be horizontal. The axis of rotation “B” is a vertical axis. A vertical axis is not the same as a horizontal axis.” the Examiner disagrees.
McMurtry teaches a device for detecting a layer thickness of a coated component, comprising: wherein the sensor (Fig. 1 item 10 or 12 discloses a movable measurement probe 12  in X,Y,& Z direction in para [0036-0037]) is configured to be moved by the guiding device (Fig. 1 item 6) along a vertical axis (Fig. 1 item 10 or 12  moved in z direction) and pivoted about a first axis of rotation that is oriented horizontally, (Fig. 1 item 10 or 12 is arranged at a free end of a guiding arm 6 probe head 10 allows the measurement probe 12 to be rotated, relative to the quill, about the orthogonal rotational axes A or B in in para [0036])

    PNG
    media_image1.png
    729
    683
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 102
3	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

4	Claim(s) 1-5, 8-9, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McMurtry et al. (US 2013/0111774 A1).

    PNG
    media_image2.png
    846
    709
    media_image2.png
    Greyscale


Regarding independent claim 1, McMurtry teaches a device for detecting a layer thickness of a coated component, comprising: 
at least one holding device (Fig. 1 item 8 discloses quill 8 carries a motorised articulating probe head 10. The articulating probe head 10 comprises a base portion that is attached to the quill 8 and a probe support carrying a measurement probe 12 in para [0036-0037]) having a bearing surface for the component; and
a guiding device (Fig. 1 item 6 discloses quill 6 carries a gantry 6 that is moveable along x and y directions with respect to the base 4in para [0036]) configured to hold and guide a sensor (Fig. 1 item 10 or 12 discloses quill 8 articulating probe head 10 comprises a base portion that is attached to the quill 8 and a probe support carrying a measurement probe 12 in para [0036-0037]) to measure the layer thickness (Fig. 1 item 2 discloses coordinate measuring machine (CMM) comprises a base or table 4 on which an object (e.g. a workpiece) can be measured in X,Y,& Z coordinate in para [0036]),
wherein the sensor (Fig. 1 item 10 or 12 discloses a movable measurement probe 12  in X,Y,& Z direction in para [0036-0037]) is configured to be moved by the guiding device (Fig. 1 item 6) along a vertical axis (Fig. 1 item 10 or 12  moved in z direction) and pivoted about a first axis of rotation that is oriented horizontally, (Fig. 1 Item 2 discloses a coordinate measuring machine (CMM) using an articulating probe head that can rotate the measurement probe about two rotary axes shown A & B in para [0002 & 0036]).
and the sensor (Fig. 1 item 10 or 12 discloses a movable measurement probe 12 in X,Y,& Z direction in para [0036-0037]) is arranged at a free end of a guiding arm (Fig. 1 item 10 or 12 is arranged at a free end of a guiding arm 6 probe head 10 allows the measurement probe 12 to be rotated, relative to the quill, about the orthogonal axes A and B in in para [0036-0037]) arranged coaxially to the first axis of rotation (Fig. 1 item B discloses rotational axis of the arm can be in X,Y,& Z direction  in Fig. 1 in para [0036-0037]).
Regarding independent claim 2, McMurtry teaches the device as claimed in claim 1, wherein the bearing surface of the holding device (Fig. 1 item 8 discloses quill 8 carries a motorised articulating probe head 10. para [0036-0037]) is configured to be rotated about a second axis of rotation that is oriented vertically (Fig. 1 item 16 discloses controller 16 is also provided to control operation of the CMM and the articulating or rotating probe head 10 shown axis B.in para [0037]).
Regarding independent claim 3, McMurtry teaches the device as claimed in claim 1, wherein the guiding device (Fig. 1 item 6) has at least one controllable actuator configured to one or more of move and tune the sensor (Fig. 1 item 6 discloses quill 8 carries a motorised articulating probe head 10.in para [00367).

Regarding independent claim 4, McMurtry teaches the device as claimed in claim 1, wherein the guiding device has at least one guide rail that defines the horizontal axis (Fig. 1 item 6 discloses moves in x direction along rail as shown in Fig. 1 in para [0037]).

Regarding independent claim 5, McMurtry teaches the device as claimed in claim 1, wherein the holding device (Fig. 1 item 8 discloses quill 8 connected to controller 16 which rotates probe head or measuring device in para [0036-0037]) has at least one controllable actuator configured to rotate the bearing surface (Fig. 1 item 16 discloses controller 16 is also provided to control operation of the CMM and the articulating or rotating probe head 10 shown axis B.in para [0037]).

Regarding independent claim 8, McMurtry teaches the device as claimed in claim 1, wherein the sensor (Fig. 1 item 10) is arranged at the free end of a guiding arm (Fig. 1 item 8) such that a measuring direction of the sensor (Fig. 1 item 10) is oriented at least substantially perpendicularly to the first axis of rotation (Fig. 1 item B discloses rotational axis of the arm in Fig. 1 in para [0037]).

Regarding independent claim 9, McMurtry teaches the method for operating a device for detecting a layer thickness of a coated component, the device including 
at least one holding device (Fig. 1 item 8 discloses quill 8 carries a motorised articulating probe head 10. The articulating probe head 10 comprises a base portion that is attached to the quill 8 and a probe support carrying a measurement probe 12 in para [0036-0037]) that has a bearing surface for the component and a guiding device (Fig. 1 item 6 discloses quill 8 carries a gantry 6 that is moveable along x and y directions with respect to the base 4in para [0036]) configured to hold and guide a sensor (Fig. 1 item 10 or 12 discloses quill 8 articulating probe head 10 comprises a base portion that is attached to the quill 8 and a probe support carrying a measurement probe 12 in para [0036-0037]) to measure the layer thickness, the method comprising: 
moving the sensor (Fig. 1 item 10 or 12 discloses quill 8 articulating probe head 10 comprises a base portion that is attached to the quill 8 and a probe support carrying a measurement probe 12 in para [0036-0037]) with the guiding device along a vertical axis (Fig. 1 item 6 discloses quill 6 carries a gantry 6 that is moveable along x and y directions with respect to the base 4 in para [0036])  and pivoting the sensor about a first axis of rotation that is oriented horizontally (Fig. 1 item B discloses rotational axis of the arm in Fig. 1 in para [00367). the first axis of rotation coaxial (Fig. 1 item B discloses rotational axis of the arm can be in X,Y,& Z direction  in Fig. 1 in para [00367).with a guiding arm, of the device (Fig. 1 item 10 or 12 is arranged at a free end of a guiding arm 6 and probe head 10 allows the measurement probe 12 to be rotated, relative to the quill, about rotational orthogonal axes A and B in para [00367)), at a free end of which the sensor (Fig. 1 item 10 or 12 is arranged at a free end of a guiding arm 6 as shown in Fig 1) is arranged; and

moving the sensor (Fig. 1 item 10 or 12 discloses a probe support carrying a measurement probe 12 in para [0036-0037]) with the guiding device along a horizontal axis (FIG. 1, Item 2 discloses a coordinate positioning apparatus a gantry 6 that is moveable along x and y directions with respect to the base 4 in para [0036]).

Regarding independent claim 12, McMurtry teaches a device for detecting a layer thickness of a coated component, comprising: 
at least one holding device (Fig. 1 item 8 discloses quill 8 carries a motorised articulating probe head 10. The articulating probe head 10 comprises a base portion that is attached to the quill 8 and a probe support carrying a measurement probe 12 in para [0036-0037]) having a bearing surface for the component; and 
a guiding device (Fig. 1 item 6 discloses quill 8 carries a gantry 6 that is moveable along x and y directions with respect to the base 4in para [0036]) configured to hold and guide a sensor to measure the layer thickness (Fig. 1 item 2 discloses coordinate measuring machine (CMM) comprises a base or table 4 on which an object (e.g. a workpiece) can be measured in X,Y,& Z coordinate in para [0036]),, 
wherein the sensor (Fig. 1 item 10 or 12 discloses quill 8 articulating probe head 10 comprises a base portion that is attached to the quill 8 and a probe support carrying a measurement probe 12 in para [0036-0037]) is configured to be moved by the guiding device along a horizontal axis (Fig. 1 item 10 or 12 discloses measurement probe 12 to be rotated about the axes A and B shown in Fig. 1  in para [0036-0037])  and along a vertical axis (Fig. 1 item 6 discloses quill 8 measures of quill position are thus made in the so-called machine co-ordinate (x,y,z) system para [0036]), and pivoted about a first axis of rotation that is oriented horizontally (Fig. 1 item B or A  discloses rotational axis of the arm can be in X,Y,& Z direction  in Fig. 1 in para [00367), and 
the bearing surface of the holding device (Fig. 1 item 8 discloses quill 8 carries a motorised articulating probe head 10. The articulating probe head 10 comprises a base portion that is attached to the quill 8 and a probe support carrying a 12 in para [0036-0037]) is configured to be rotated about a second axis of rotation that is oriented vertically (Fig. 1 item 8 discloses one or more articulating joints that allow the support to be rotated about one or more rotary axes relative to the base in para [0023]).

Claim Rejections - 35 USC § 103
5	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6  Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over McMurtry et al. (US 2013/0111774 A1) in view of Budiarto et al. (US 2014/0367266 A1).

Regarding independent claim 6, McMurtry teaches the device as claimed in claim 1.
McMurtry fails to teach wherein the sensor is configured as a magnetic inductive measuring probe or as an eddy-current measuring probe.
Budiarto teaches wherein the sensor is configured as a magnetic inductive measuring probe or as an eddy-current measuring probe. (Fig. 6A item 400 discloses the sensor 400 used as a thickness sensor such as an eddy current sensor in para [0063])
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify a coordinate measuring machine (CMM) in McMurtry to include an eddy-current measuring probe as taught by Budiarto in order to provide thickness sensor  using eddy current sensor  in para [0049]).


7 Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over McMurtry et al. (US 2013/0111774 A1) in view of Clark (US 2010/0031523 A1).

Regarding independent claim 10, McMurtry teaches the device as claimed in claim 1.
McMurtry fails to teach wherein the component is configured as a brake disk for a disk brake of a motor vehicle.
Clark teaches wherein the component is configured as a brake disk for a disk brake of a motor vehicle. (Fig. 3 item 10 discloses brake pad measuring device measures thickness of a brake rotor 33 of the vehicle in para [0049-0050])
McMurtry to measure thickness of brake pad of a motor vehicle as taught by Clark in order to provide accurate measures thin layers or coatings which are found in vehicle brakes.

Regarding independent claim 11, McMurtry teaches the device as claimed in claim 9.
McMurtry fails to teach wherein the component is configured as a brake disk for a disk brake of a motor vehicle.
Clark teaches wherein the component is configured as a brake disk for a disk brake of a motor vehicle (Fig. 3 item 10 discloses brake pad measuring device measures thickness of a brake rotor 33 of the vehicle in para [0049-0050])
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify a coordinate measuring machine (CMM) in McMurtry to measure thickness of brake pad of a motor vehicle as taught by Clark in order to provide accurate measures thin layers or coatings which are found in vehicle brakes.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT J ANDREWS whose telephone number is (571)272-6101. The examiner can normally be reached 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy NGUYEN can be reached on (571)272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/BRENT J ANDREWS/Examiner, Art Unit 2868                                                                                                                                                                                                        
/LEE E RODAK/Primary Examiner, Art Unit 2868